DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (US 2010/0084937 A1) in view of Nigo et al. (US 2015/0372548 A1).
RE claim 1, Horst teaches a BLDC motor 100 (Fig.1 and ¶ 15) comprising:

rotor 102 configured in a cylindrical shape (Fig.3) rotatable within the stator 104 and comprising a plurality of permanent magnets 110, each of the plurality of permanent magnets 110 having an arched section (Fig.2) in which ends of the arched section are extended from a center of the permanent magnet toward an outer circumference of the rotor,
wherein the plurality of permanent magnets 110 is disposed so that convex curved surface of two arched section of two permanent magnets 110 neighboring each other are adjacent to each other, and wherein a width of the outer circumference side 124 of each permanent magnet 110 is configured to be smaller than a width of the rotation center side 122 thereof (¶ 25)
wherein, the stator comprises a slot opening part (where windings 105 are located, see Fig.1), which is formed by two adjacent teeth 150 of the stator 104 and opened toward a center (A) of the rotor 102.

Horst does not teach:
said winding is wound to form an electromagnetic field,
in a state in which a center of one permanent magnet is aligned with a center of one of the plurality of teeth, at least one point at which a line extended from the center of the one permanent magnet facing the outer circumference of the rotor along a concave curved surface of the one 

RE (i) above, Nigo teaches that it is well-known for winding to be wound by coil for generating a rotational magnetic field (¶ 24, 29), such that the rotational force can be formed by the stator and rotor and the motor can function thereof. Furthermore, winding the coil around the stator tooth also provided a secured attachment between the winding and the stator core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst by having said winding said wound to form an electromagnetic field, as taught by Nigo, for the same reasons as discussed above.

RE (ii) above, Nigo teaches a state in which a center of one permanent magnet 19 is aligned with a center of one of the plurality of teeth 7, at least one point at which a line (A) extended from the center of the one permanent magnet 110 facing the outer circumference of the rotor along a concave curved surface of the one permanent magnet intersects with the outer circumference of the rotor 5 is configured to be located in a range of the outer circumference of the rotor corresponding to a range of the slot opening part 9. Nigo further suggests that alignment of the inter-pole center line ML between the stator and rotor allows optimizing magnetic flux density which can be used to reduce vibration and noise of the motor (¶ 41).
[AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image1.png
    637
    757
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst by having a state in which a center of one permanent magnet is aligned with a center of one of the plurality of teeth, at least one point at which a line extended from the center of the one permanent magnet facing the outer circumference of the rotor along a concave curved surface of the one permanent magnet intersects with the outer circumference of the rotor is configured to be located in a range of the outer circumference of the rotor 

RE claim 2/1, Horst in view of Nigo has been discussed above. Horst further teaches an inclination of an inner surface portion 120 of each permanent magnet 110 is configured to be smaller than that of an outer surface portion 118 thereof (see Fig.2 for inclination angle ϴ1 of inner surface 120 is smaller than inclination angle ϴ2 of outer surface 118 with respect to a line R1).
[AltContent: textbox (ϴ2)][AltContent: textbox (ϴ1)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    899
    844
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst by having in a state in which a rotation center side middle part of one permanent magnet is aligned with a center of one of the plurality of teeth, at least one point at which a line extended from an inner surface portion of the one permanent magnet intersects with an outer circumference of the rotor is configured to be located in a range of the slot opening part, as taught by Nigo, for the same reasons as discussed above.

RE claim 4/1, Horst in view of Nigo has been discussed above. Horst further teaches a width Wo of outer circumference side both ends of each permanent magnet 111 comprises a distance (Wo) from at least one point at which a line extended from an inner surface portion of each permanent magnet meets with an outer circumference of the rotor to at least one point at which a line extended from an outer surface portion of each permanent magnet meets with the outer circumference of the rotor (see annotated Fig.4 below).
[AltContent: textbox (Wo)][AltContent: connector][AltContent: textbox (Wo)]
    PNG
    media_image3.png
    946
    826
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Wo√(2R×R−2R×R×cos(θt−θm/2))
wherein θm is 360/P, θt is 360/S, R is a radius of the rotor, P is a number of poles of the rotor, and S is a number of stator slots.
Claims 6 and 7 are allowable for their dependency on claim 5.

RE claim 8/1, the prior-art does not teach, inter alia, based on an extended line of passing through a middle part of each permanent magnet from a rotation center O of the rotor, a maximum width Sw of each permanent magnet is configured to satisfy the following formula: Sw=√(2R×R−2R×R×cos(θm)) Here, θm is 360/P, and R is a radius of the rotor.
Claims 9 is allowable for their dependency on claim 8.

Claims 11-15 are allowed.
RE claim 11, the prior-art does not teach a BLDC motor comprising: a stator configured in a hollow cylindrical shape and comprising a plurality of teeth around which a plurality of coils is wound to form an electromagnetic field, respectively; and a rotor configured in a cylindrical shape rotatable within the stator and comprising a plurality of permanent magnets, each having an arched section in which an outer circumference side is extended in both directions from a rotation center side, wherein the plurality of permanent magnets is disposed so that facing outer surface portions of two permanent 
a width Wo of outer circumference side both ends of each permanent magnet is configured to satisfy the following formula:
Wo√(2R×R−2R×R×cos(θt−θm/2))
Here, θm is 360/P, θt is 360/S, R is a radius of the rotor, P is a number of poles of the rotor, and S is a number of stator slots.
Claims 12 and 13 are allowable for their dependency on claim 11.

RE claim 14, the prior-art does not teach a BLDC motor comprising: a stator configured in a hollow cylindrical shape and comprising a plurality of teeth around which a plurality of coils is wound to form an electromagnetic field, respectively; and a rotor configured in a cylindrical shape rotatable within the stator and comprising a plurality of permanent magnets, each having an arched section in which an outer circumference side is extended in both directions from a rotation center side, wherein the plurality of permanent magnets is disposed so that facing outer surface portions of two permanent magnets neighboring each other are adjacent to each other, and wherein a width Wo of the outer circumference side of each permanent magnet is configured to be smaller than a width Wc of the rotation center side thereof, wherein based on an extended line of passing through a middle part of each permanent magnet from a rotation center O of the rotor, a maximum width Sw of each permanent magnet is configured to satisfy the following formula: Sw=√(2R×R−2R×R×cos(θm)) Here, θm is 360/P, and R is a radius of the rotor.
Claims 15 is allowable for their dependency on claim 14.

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
With regard to claims 1-4, on page 7 and 8 of the Remark, Applicant argued that claim 1 is amended to recite “the stator comprises a slot opening part, which is formed by two adjacent teeth of the stator and opened toward a center of the rotor, and wherein, in a state in which a center of one permanent magnet is aligned with a center of one of the plurality of teeth, at least one point at which a line extended from the center of the one permanent maqnet facinq the outer circumference of the rotor alonq a concave curved surface of the one permanent maqnet intersects with the outer circumference of the rotor is confiqured to be located in a range of the outer circumference of the rotor corresponding to a range of the slot opening part”.
Specifically, Applicant further argued that Nigo does not teach the limitation “a line extended from the center of the one permanent magnet facing the outer circumference of the rotor along a concave curved surface of the one permanent magnet intersects with the outer circumference of the rotor is configured to be located in a range of the outer circumference of the rotor corresponding to a range of the slot opening part”.

[AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image1.png
    637
    757
    media_image1.png
    Greyscale



.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834